Citation Nr: 0313576	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  97-20 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
hypertension.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.  J. Vecchiollo







INTRODUCTION

The veteran had active service from June 1955 to August 1975.

The veteran filed a claim in January 1992 for service 
connection for hypertension.  In August 1992, Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, denied his claim.  He appealed to the 
Board of Veterans' Appeals (Board).

In February 1997, the Board granted service connection for 
hypertension.  And in March 1997, the RO assigned a 
noncompensable (i.e., 0 percent) rating.  The veteran 
appealed that rating.  In March 2001, the RO increased the 
rating to 10 percent-with the same effective date as the 
prior rating.  He continued to appeal, requesting a rating 
higher than 10 percent.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).

The Board notes that the RO adjudicated the claim as one for 
an increased rating.  However, in light of the distinction 
noted by the United States Court of Appeals for Veterans 
Claims (formerly, the United States Court of Veterans 
Appeals) (Court) in the case of Fenderson v. West, 12 Vet. 
App. 119 (1999), the Board has recharacterized the issue on 
appeal as involving the propriety of the initial evaluation 
assigned.




REMAND

In February 2002, the Board undertook further development of 
this case to avoid remanding it to the RO.  The Board had 
that authority pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  
Very recently, however, on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
Disabled American Veterans v. Secretary of Veterans Affairs 
invalidated a portion of the Board's development regulations, 
specifically 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  Under 
the former 38 C.F.R. § 19.9(a)(2), the Board could consider 
additional evidence without having to either remand the case 
to the agency of original jurisdiction (i.e., the RO) 
for initial consideration or, alternatively, by obtaining a 
waiver from the veteran.

VA's General Counsel (GC) since has issued a precedent 
opinion in response.  See VAOPGCPREC 1-2003 (May 21, 2003).  
Briefly stated, the opinion holds that:  
 
·	the Board retains the authority to develop evidence in 
an appeal, but may not decide the appeal absent a waiver 
of originating agency consideration; 
·	the Board has the authority to obtain such waivers; 
·	the Board has the authority to issue "VCAA letters," 
subject to the limitations set forth in the Court's 
decision; 
·	the Board is not required to identify and readjudicate 
appeals decided under the "development regulations" in 
effect prior to May 1, 2003.
 
As part of the Board's February 2002 development, it was 
requested that additional VA medical treatment records be 
obtained, and this was done.

The veteran recently was contacted by the Board in April 
2003.  The portion of a letter from the veteran's 
representative in response, also dated in April 2003, 
pertaining to whether the veteran wanted to waive RO 
consideration of this additional evidence obtained by the 
Board was left blank.  Absent his express consent waiving his 
right to have the additional evidence obtained as a result of 
the Board's development initially considered by the RO, the 
Board simply cannot consider this additional evidence before 
the RO has had this opportunity.  So his right to procedural 
due process dictates that, irrespective of the GC's opinion, 
his claim must be remanded to the RO in light of the Federal 
Circuit's recent decision.

Accordingly, the claim hereby is REMANDED to the RO for the 
following development and consideration:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West. 2002) are fully complied with and 
satisfied.  This includes notification of 
the law, as well as compliance with 
the notice requirements as to what VA 
will do and what the appellant must do, 
as discussed in Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  If further 
development is necessary to comply with 
the applicable laws and regulations, all 
such development must be accomplished.  

2.  The RO should readjudicate the 
veteran's claim for a higher initial 
rating his hypertension.  
The readjudication must consider the 
additional medical and other evidence 
obtained as a result of the Board 
developing the case in February 2002.  
If the claim continues to be denied, the 
veteran and his representative must be 
provided an appropriate supplemental 
statement of the case (SSOC) and given an 
opportunity to respond.  



The case should then be returned to the Board, if otherwise 
in order.  The purposes of this REMAND are to further develop 
the record and to accord the veteran due process of law.  By 
this REMAND, the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the veteran until he is 
notified.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




